Citation Nr: 1435161	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  07-25 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include depression and personality disorder.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected to service-connected diabetes mellitus or agent orange exposure.

3.  Entitlement to service connection for an eye disorder other than cataracts, including as secondary to service-connected diabetes mellitus.  

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to February 15, 2012, and 20 percent thereafter.

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to February 15, 2012, and 20 percent thereafter.

REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to April 1967, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and August 2007 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The May 2005 rating decision denied entitlement to service connection for sleep apnea and depression.  It also declined to reopen a previously denied claim for an eye condition.  In its August 2010 decision, the Board found that the issue of entitlement to service connection for eye disorder other than cataracts is still on appeal.  

The August 2007 rating decision granted service connection for peripheral neuropathy of the right and left lower extremities and assigned a noncompensable rating.  Subsequent RO and Board decisions have resulted in current ratings of 10 percent for each lower extremity, effective December 17, 2003.  In April 2014, the RO issued a rating decision granting a higher rating of 20 percent for each lower extremity, effective February 15, 2012.

In August 2010, the Board remanded the case for additional development.  In that decision, the Board included claims of entitlement to service connection for posttraumatic stress disorder (PTSD) and personality disorder as part of the appeal of entitlement of service connection for depression under Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issue of entitlement to service connection for PTSD was granted by the RO in April 2014.  As such, this issue is not before the Board.

The Veteran requested and was scheduled for a hearing before a Decision Review Officer at the RO in April 2007.  However, prior to that date, his representative requested that it be cancelled.  As such, his hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  A personality disorder is not a disease or injury for the purposes of service connection.

2.  The Veteran's Mood Disorder due to medical condition with Depressive Features was caused or aggravated by his service-connected peripheral neuropathy.  

3.  The preponderance of the evidence shows that the Veteran's sleep apnea was not present in service or until many years thereafter and is not related to an incident of service origin, to include service-connected diabetes mellitus or Agent Orange exposure.  

4.  The preponderance of the evidence shows that the Veteran's eye disorder other than cataracts was not present in service or until many years thereafter and is not related to an incident of service origin, to include service-connected diabetes mellitus.  

5.  The preponderance of the evidence shows that peripheral neuropathy of the right lower extremity produced no more than mild incomplete paralysis prior to February 15, 2012, and no more than moderate incomplete paralysis thereafter, without muscular atrophy.

6.  The preponderance of the evidence shows that peripheral neuropathy of the left lower extremity produced no more than mild incomplete paralysis prior to February 15, 2012, and no more than moderate incomplete paralysis thereafter, without muscular atrophy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a personality disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9 (2013).

2.  Mood Disorder due to medical condition with Depressive Features was proximately caused or aggravated by service-connected peripheral neuropathy.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

3.  Sleep apnea was not proximately caused or aggravated by a service-connected condition, or by herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

4.  An eye disorder other than cataracts was not incurred in or aggravated by service; nor was it proximately caused or aggravated by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.310 (2013).

5.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity were not met prior to February 15, 2012.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).

6.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity were not met prior to February 15, 2012.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).


7.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met from February 15, 2002.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).

8.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met from February 15, 2002.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As to the issue of entitlement to service connection for a personality disorder, the application of the law to the undisputed facts is dispositive; thus no discussion of VA's duty to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).

As to the claim of entitlement to higher initial ratings for peripheral neuropathy of the bilateral lower extremities, the Veteran's claim arises from his disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to claims of entitlement to service connection for sleep apnea and eye disorder, VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

Letters dated in January 2004 and March 2005 provided notice before the decision on appeal regarding the information and evidence needed to substantiate the Veteran's service connection claims for vision changes and sleep apnea, respectively, including on a secondary basis.  A September 2008 letter provided notice of the information and evidence needed to establish a disability rating or effective date for a disability, pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  To the extent the Veteran did not receive full notice prior to the initial decisions, he was afforded a meaningful opportunity to participate in the adjudication of the claims on appeal after pertinent notice was provided.  Therefore, any defect with respect to the timing of the notice has been cured.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); see Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, the Board finds that VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.  In September 2008, the Social Security Administration (SSA) reported that the Veteran's SSA records had been destroyed.  Pursuant to the Board remand directives, in an August 2010 letter the Veteran was given an opportunity to provide any outstanding relevant treatment records and lay evidence.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  

The Veteran's VA and identified private outpatient treatment records have been associated with the claims file.  He was afforded VA examinations of the eyes in April 2005 and September 2010 and of the peripheral nerves in December 2004 and July 2007.  Pursuant to the August 2010 remand, he was provided with sleep apnea, eye, and peripheral nerves examinations in January 2013, as well as an addendum eye opinion in April 2013, and another peripheral nerves examination in December 2013.  

The sleep apnea examination report, January 2013 eye examination report (and addendum), and peripheral nerves reports are adequate because the examiners reviewed the claims file, discussed the Veteran's medical history, described his disabilities and symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the Board finds that the AOJ substantially complied with the August 2010 remand orders and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Veteran has not reported, nor does the record show, that his peripheral neuropathy of the bilateral lower extremities has worsened in severity since the most recent December 2013 examination.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Law Applicable to All Claims

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  Nieves-Rodriguez, 22 Vet. App. at 304.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124 ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

III.  Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

The provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Generally, a preexisting injury or disease noted at entrance will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).

A.  Personality Disorder and Mood Disorder

In August 2010, the Board remanded the claim of entitlement to service connection for a psychiatric disorder, to include depression, PTSD, and personality disorder.  Service connection for PTSD was granted by the RO in April 2014, but that rating decision specifically denied service connection for depression and personality disorder.  These claims remain in controversy.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (two psychiatric disabilities "could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability").

Personality disorders are considered developmental defects by VA regulation and as such are not diseases or injuries within the meaning of applicable legislation for VA compensation purposes and thus are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Therefore, there is no entitlement to the benefit sought.  Accordingly, this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Private treatment records show that the Veteran was treated for depression as early as March 2000, and was treated at VA facilities for depressive disorder, not otherwise specified (NOS), beginning in March 2004.  The December 2010 VA examiner found that the depression "related to family problems involving the health of his wife and the death of his daughter."  

The January 2013 VA examiner also diagnosed depressive disorder NOS, and in an April 2013 addendum opinion, stated that it was at least as likely as not caused by or a result of the Veteran's service-connected condition.  The opinion did not identify the service-connected condition to which it was related.  In a January 2014 addendum opinion, the VA examiner stated that the Veteran's pain is attributable to "his self accounting of peripheral neuropathy, hiatal hernia, and somatic pain" contributed to "Pain Disorder associated with both Psychological Factors and a General Medical Condition," depressive disorder, NOS, and anxiety disorder, NOS.  Of the pain sources listed by the VA examiner, only peripheral neuropathy is service-connected.

In March 2014, the same VA examiner who conducted the December 2010 examination provided a thorough in-person VA psychiatric examination report.  After reviewing the claims file, including all prior examination reports, he discontinued his prior diagnosis of depressive disorder, NOS, and instead diagnosed "Mood Disorder due to medical condition with Depressive Features."  He stated that the Veteran had "signs of depression and agitation related to a general medical condition[;] specifically, the neuropathy in his legs and feet associated with his diabetes.  His hip problems and possibly his thyroid condition a well may contribute to his problems with depression."  However, the Veteran did not meet the criteria for a "Pain Disorder associated with both Psychological Factors and a General Medical Condition" because his psychological issues did not have an important role in the onset, severity, exacerbation, or maintenance of his pain complaints.

In summary, the preponderance of the medical opinion evidence shows that the Veteran's mood disorder, now diagnosed as Mood Disorder due to medical condition with Depressive Features, is proximately caused, or at least aggravated, by pain from his service-connected peripheral neuropathy.  The Board therefore finds that service connection on a secondary basis is warranted for this specific psychiatric disorder in addition to the Veteran's already service-connected PTSD.

B.  Sleep Apnea

The Veteran contends that his sleep apnea is secondary to his service-connected diabetes mellitus or, alternately, that it is due to Agent Orange exposure.  The latter contention notwithstanding, the Veteran does not contend, nor does the evidence show, that his sleep apnea began in service or is otherwise directly related to service.  Thus the Board will not address these theories of service connection.

A private treatment record of a sleep study at Community Memorial Hospital shows that the Veteran was diagnosed with severe obstructive sleep apnea (OSA) in July 1996.  Private and VA treatment records indicate that he was diagnosed with diabetes mellitus by September 1999.  The January 2013 VA examiner noted that the OSA was diagnosed before the Veteran's diabetes.  Because the "OSA documented symptoms and diagnosis preceded the diabetes mellitus by almost nine years," the examiner opined that it is not attributed to his service-connected diabetes mellitus.  Though the number of years reported in between these diagnoses was inaccurate, the Board finds that the rationale behind the opinion-that the OSA preceded the diabetes mellitus-is consistent with the evidence of record.  The examiner also stated that "there is no supporting evidence to indicate that the diabetes mellitus worsened his OSA."  The Board finds these opinions probative, as they are supported by sufficient rationale and the medical evidence of record.  Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124; Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

In an April 2011 submission, the Veteran also contended that his sleep apnea was caused by Agent Orange.  The Veteran is presumed to have been exposed to Agent Orange because he has verified service in the Republic of Vietnam, during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  However, sleep apnea is not one of the enumerated chronic diseases presumptively associated with exposure to Agent Orange.  38 C.F.R. §§ 3.307, 3.309(e).  Thus, service connection cannot be granted on a presumptive basis.  There is also no medical evidence supporting a finding that the Veteran's sleep apnea was caused by Agent Orange exposure or even an indication that there may be a link between the two.  

The Veteran has reported in lay statements that 1) diabetes mellitus caused or aggravated his sleep apnea, and that 2) Agent Orange caused his sleep apnea.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue here, causation and aggravation of sleep apnea falls outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4.  While the Veteran is competent to describe his symptoms, the Board accords his statements regarding their etiology little probative value as he is not competent to opine on such a complex medical question.  Moreover, a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to establish medical etiology or nexus.  Waters v. Shinseki, 601 F.3d 1274 (2010).  In contrast, the VA examiner took into consideration all the relevant facts in providing opinions, to include the Veteran's history and current medical condition.  Therefore, the Board accords greater probative weight to the VA examiner's medical opinion.

Based on the foregoing, the probative evidence is against a nexus between the Veteran's sleep apnea and his military service, including causation or aggravation by his service-connected diabetes mellitus, or exposure to Agent Orange.  The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53. 


C. Eye Disorder other than Cataracts

The Veteran contends that his current eye disorder is related to service or, alternately, that it is secondary to diabetes mellitus.  He is already service connected for bilateral cataracts associated with diabetes mellitus.

There is no current diagnosis of right eye disability other than refractive error.  Thus, only the left eye will be addressed herein.  Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim); 38 C.F.R. § 3.303(c) (refractive error of the eye is not a disease or injury for which service connection may be granted).  

STRs show that on the Veteran's entrance examination dated in January 1963, visual defects were noted.  Specifically, he had defective distant vision of 20/50 in the left eye (that was corrected to 20/30) and defective near vision in the left eye of 20/50.  Therefore, the presumption of soundness does not apply to the Veteran's left eye distant and near vision defects, later identified as amblyopia.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Thus, this aspect of the claim is one of service aggravation.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

STRs show the Veteran was provided with glasses in service multiple times to address these defects.  In October 1965, the Veteran complained of blurred vision.  The treating physician stated that his distant visual acuity could not be improved beyond the glasses that were being provided.  His left eye vision was still 20/30.  There are no other in-service records of vision-related treatment, complaint, or diagnosis.  The Veteran's March 1967 separation examination does not list a vision defect and records his vision as 20/20 bilaterally.

The earliest private treatment record relevant to the eyes is dated February 1989.  In that record, a private optometrist stated that he found optic nerve atrophy occurring in the left eye, causing blurred vision and dimming.  "This has changed since I last saw you in April [] 1984."  This led to an April 1989 consultation at Community Memorial Hospital, the report of which noted that the Veteran had complained of blurred vision in the left eye for 12 months but was "without a definite past history of direct trauma to the left side of the head or closed cranial trauma."  The Veteran was diagnosed with optic atrophy of the left eye "etiology undetermined" and refractive error.  The consulting physician stated that he suspected the etiology was due to a past demyelinating process in the left optic nerve but could not confirm this theory.

In March 1995, the Veteran reported to a private physician a gradual decline in his left eye vision over the past several years.  He reported a possible left eye injury in 1966 when he fell onto concrete and struck his face.  He was diagnosed with left optic atrophy with a left inferior nasal quadranopsia.

At an April 2005 VA examination, the Veteran reported a pre-service history of traumas to the eyes that included: blunt trauma to the right eye in a fist fight, hit his head on the floor at the age of 16, hit in the left eye by a baseball during a game, and a car accident.  He reported that these resulted in mild vision loss.  The examiner, an optometrist, diagnosed no apparent ocular signs of diabetic pathology, mild lenticular changes, constricted visual fields in the left eye but normal in the right, no diplopia, possible early "hn palor of the left eye, possible slt +apd of the left eye," and refractive error with essentially no change.

A VA examination conducted in September 2010 by a VA optometrist diagnosed left eye blurred vision, inferior visual field loss "possibly the result of traumatic optic neuropathy," light sensitivity, and refractive error, but found no diabetic neuropathy.  The VA examiner opined that it was "at least as likely as not (vs sheer coincidence)" that the inferior visual field loss in the left eye consistent with an optic neuropathy is related to blunt trauma from a fist sustained while on active duty in 1963.  However, the VA examiner did not review the claims file in conjunction with his opinion and was not aware of the pre-existing visual defects noted at entrance to service or the private treatment records.

In a September 2012 VA treatment record, the Veteran reported a "15 percent blackout" in the left eye from a childhood prank.

The same VA examiner conducted a second VA examination that included a review of the claims file in January 2013.  After a thorough review and summary of the STRs and post-service private and VA treatment records, he diagnosed optic atrophy of the left eye (also called optic neuropathy).  He also found that the best-corrected visual acuity in the left eye remained 20/30, due to microstabismic amblyopia pre-dating service, as noted on the STRs.  He noted the Veteran's report of a blunt trauma in 1964 during service when he was roughhousing and fell on a concrete floor, striking his face, which was not chronicled in the STRs.  At this examination, the Veteran did not report any other history of trauma to the left eye or left side of the head.  Based on his two examinations and claims file review, the VA examiner stated, "It now appears that this patient sustained an acute optic neuropathy event (with resultant pupillary defect, visual field loss and color desaturation) AFTER military service.  Available documentation first places this event in the 1980s; however, given [his] history of pre-existing amblyopia in the same eye, actual date of onset is unclear.  It also appears that these left eye findings are unchanged for more than 20 years."  He felt that the optic atrophy explained the visual field loss, but was not related to the microstabismic amblyopia that pre-existed service.  In an addendum opinion dated April 2013, the VA examiner clarified that it was not at least as likely as not that the Veteran's military service aggravated a pre-existing condition beyond its normal progression.  He reiterated that it was not at least as likely as not that the current eye diagnoses are due to a service-related cause.

Pre-existing amblyopia

As the presumption of soundness does not apply to the amblyopia, service connection may only be granted if the evidence shows an increase in that disability during service.  38 C.F.R. § 3.306.

As noted previously, STRs show that in October 1965 the Veteran complained of blurred vision.  The treating physician stated that his distant visual acuity could not be improved beyond the glasses that were being provided.  His left eye vision was still 20/30.  STRs do not show worse than 20/50 or corrected 20/30 distant or near vision.  The separation examination actually records vision as 20/20 in the left eye.  Post-service treatment records continue to show corrected left eye vision of 20/30.  Thus the evidence does not show worsening in service.

Based on the foregoing and the opinion of the 2013 VA examiner, the Board finds that the Veteran's pre-existing amblyopia disability did not increase during service and was therefore not aggravated by service.  Thus service connection is not warranted on this basis.

Related to diabetes mellitus 

The record contains no diagnosis of an eye condition related to diabetes mellitus.  In VA treatment records, dated in July 2004 and May 2012, and all three VA examination reports, diabetic neuropathy was not found to be present.  A mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to establish medical etiology or nexus.  See Waters, 601 F.3d at 1274.  The only evidence provided in support of this theory are conclusory lay statements.  Thus service connection is not warranted on this basis as the preponderance of the evidence is against this theory of the claim.

Direct service connection 

The Board finds that the January 2013 examination report and April 2013 addendum opinions are the most probative medical opinions of record.  The September 2010 opinion was based on an incomplete record, and the VA examiner altered his opinion when he was able to review the claims file.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate or incomplete factual premise is not probative).  The April 2005 VA examination report did not result in a nexus opinion.  The January 2013 VA examiner stated that the exact onset date of the optic atrophy was unclear; however he opined that the acute optic neuropathy event resulting in pupillary defect, visual field loss, and color desaturation occurred post-service.  This conclusion is supported by the 1989 private treatment records that show an onset of optic atrophy after 1984 and blurred vision for just 12 months.

While the Veteran is competent to report that he sustained a trauma to the left eye in service when he fell onto a concrete floor, there is no medical opinion evidence supporting a finding that his current diagnosis of optic nerve atrophy is related to any such fall.  In fact, the 2013 VA examiner specifically opined that this diagnosis is not related to an in-service event.  While the Veteran is competent to describe his visual symptoms, the Board accords his statements regarding their etiology little probative value as he is not competent to opine on such a complex medical question.  Moreover, a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to establish medical etiology or nexus.  See Waters, 601 F.3d at 1274.  In contrast, the VA examiner took into consideration all the relevant facts in providing opinions, to include the Veteran's history, current medical condition, and alternate possible causes of his symptomatology.  Therefore, the Board accords greater probative weight to the VA examiner's medical opinion.

Based on the foregoing, the probative evidence is against a nexus between the Veteran's current disorder of the left eye and his military service (excluding cataracts, refractive error and amblyopia discussed separately above).  The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for eye disorder other than cataracts.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53. 

IV.  Higher Rating Claims

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different DCs is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's peripheral neuropathy of the right and left lower extremities are each currently rated 10 percent disabling from December 17, 2003 to February 14, 2012, and 20 percent disabling thereafter from February 15, 2012, under DC 8520.  He contends that he is entitled to a higher rating.

Peripheral neuropathy is rated under Diseases of the Peripheral Nerves.  38 C.F.R. § 4.124a.  Relevant to this case, Diagnostic Code 8520 applies to paralysis of the sciatic nerve.  Under this DC, a 10 percent rating is warranted when there is evidence of incomplete paralysis of the sciatic nerve that is "mild" in severity.  A 20 percent rating is warranted for "moderate" severity, and 40 percent is warranted for incomplete paralysis that is "moderately severe" in nature.  A 60 percent rating is warranted for "severe" incomplete paralysis with marked muscular atrophy.  Complete paralysis warrants an 80 percent rating.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

The Veteran was first provided a VA examination of the peripheral nerves in December 2004.  He reported a nine- to ten-year history of pain in his feet and legs.  He denied numbness and tingling in his feet but stated that his right leg would grow numb after prolonged walking.  He had periodic difficulty with balance due to dizziness.  On physical examination he had 5/5 strength in the lower extremities, no sensory deficits in the lower extremities, mixed decreased and normal reflexes, and normal gait.  He used a cane for prolonged ambulation but was able to walk without it.  Nerve conduction studies (NCS) were performed and showed no polyneuropathy.  The VA examiner found no clinical or electrophysiological evidence of peripheral neuropathy but noted the Veteran's complaint of pain.

VA treatment records show that in February 2006 the Veteran complained of an increased numbness and tingling sensation in his toes.  At a November 2006 podiatry consult he denied numbness, tingling, burning sensation, and resting pain. 

A second VA examination was provided in July 2007 that included a NCS.  The Veteran reported numbness in his feet for a very long time but was not clear about whether it affected his walking.  Physical testing showed normal light touch sensation and normal vibratory sensation in both lower extremities.  The NCS was consistent with tibial motor neuropathy, resulting in the initial diagnosis of peripheral neuropathy of the lower extremities.

VA treatment records show a podiatry consult in October 2007 for a complaint of ankle instability related to unsteady gait.  The Veteran's pulses were intact and there was no pain at rest, but he did report burning and paresthesia and he had diminished vibratory testing bilaterally.  Light touch sensory (monofilament) testing was normal.  The podiatrist concluded that the ankle instability was probably related to severe low back pain.  He recommended diabetic footwear and advised that the Veteran continue walking with his cane.

In a February 2008 submission, the Veteran stated that he could not walk very far because of the numbness, tingling, and pain in his feet, and he had to use a cane.  He stated that his gabapentin prescription had increased for the pain and tingling in his hands and feet.  He contended that "there were a lot of falsehoods" in the VA examination reports but did not specify any errors. 

In a VA treatment record dated February 15, 2012, the Veteran reported increasing frequency of falls due to weakness in the legs.  He was encouraged to use a walker instead of his cane.  The physician noted neuropathic symptoms of numbness and weakness in the legs.  In a March 2012 submission, the Veteran reported that his gabapentin had increased, and he had been prescribed a walker for difficulty walking, standing, and falling.

A third VA examination of the peripheral nerves was provided in January 2013 by the same physician who evaluated him in December 2004.  The Veteran reported that the numbness and tingling in the feet and legs have been ongoing for ten to twelve years and had been gradually worsening.  He also reported pain and difficulty ambulating because of the leg problems.  Physical examination showed no muscular atrophy and 5/5 strength.  However, there was "some giveaway type of weakness of lower extremities complaining of pain," and decreased touch, pinprick, temperature, and vibration in stocking-like distribution.  Deep tendon reflexes were absent at the ankle and just traces at the knees.  The examiner concluded that the Veteran had clinical and electrophysiological evidence of moderate peripheral neuropathy of the lower extremities, and abnormality of peroneal, tibial, and sural nerves bilaterally.  

A fourth VA examination took place in December 2013.  The examiner found moderate numbness, moderate paresthesias, and moderate intermittent pain in the bilateral lower extremities.  Strength and deep tendon reflexes were normal, but light touch sensation in the lower legs and toes, position sense, vibration sensation, and cold sensation were all decreased.  There was no muscle atrophy.  The VA examiner concluded that there is incomplete moderate paralysis of the sciatic and femoral nerves bilaterally. 

In summary, the evidence shows that, prior to February 15, 2012, the Veteran's peripheral neuropathy was characterized by intermittent pain, burning, tingling, and numbness.  He used a cane to aid with ambulation.  He had normal strength, mixed decreased and normal reflexes, normal light touch sensation and generally normal vibratory sensation.  In October 2007, diminished vibratory testing was first observed and diabetic footwear was recommended.  The Board finds that this symptomatology is consistent with the current 10 percent rating for mild incomplete paralysis.

The VA treatment record dated February 15, 2012, shows a worsening in the Veteran's symptomatology.  For the first time, he is prescribed a walker due to increased neuropathic symptoms of numbness and weakness in the legs resulting in falling.  VA examinations in 2013 showed moderate incomplete paralysis, manifested by symptoms of decreased touch, pinprick, temperature, and vibration in stocking-like distribution, absent reflexes at the ankle and trace reflexes at the knees, moderate numbness, moderate paresthesias, and moderate intermittent pain.  The Board finds that this symptomatology is consistent with the current 20 percent rating for moderate incomplete paralysis.  As the impairment approximating a 20 percent rating became factually ascertainable as of the date of the VA treatment on February 15, 2012, an effective date earlier than February 15, 2012 for the 20 percent rating is not warranted.

Additionally, the Board does not find that the symptoms warrant a rating in excess of 20 percent at any point during the appeal period.  

Under DC 8520, complete paralysis is defined as "the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost."  There is no evidence of complete paralysis of either lower extremity during the appeal period; thus the maximum 80 percent rating is not warranted.  Both 2013 VA examiners explicitly found no muscular atrophy, and there is no other evidence of muscular atrophy.  Thus, the 60 percent rating is also not warranted.  

The only other available rating under DC 8520 is 40 percent for moderately severe incomplete paralysis.  The December 2013 VA examiner explicitly opted not to select "moderately severe" as the severity level of the incomplete paralysis of the sciatic and femoral nerves.  The January 2013 VA examiner also chose to characterize the severity as "moderate."  There is no evidence in conflict with these medical opinions, which were provided by experts who took into account the Veteran's history, complaints and physical examiantions.  Thus, the Board finds that the symptoms of the Veteran's bilateral peripheral neuropathy of the lower extremities most nearly approximate the criteria for a 20 percent rating for moderate incomplete paralysis.

Finally, the Board has considered whether a higher rating is warranted under other DCs.  Diagnostic Codes 8251, 8522, 8523, 8524, 8525, and 8526 provide ratings for peripheral neuropathy of the peroneal, tibial, and femoral nerves.  The Veteran has been diagnosed with peripheral neuropathy of all of these nerves at some point during the appeal period.  However, the rating under any of these codes for moderate incomplete paralysis is, at most, 20 percent.  Diagnostic Codes are also available for neuralgia and neuritis of these nerves, but the Veteran has not been diagnosed with neuralgia or neuritis.  Thus, a higher rating is not available under another DC.

Accordingly, the Board finds that the criteria for a rating in excess of 10 percent were not met prior to February 15, 2012, and the criteria for a rating in excess of 20 percent are not met thereafter.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53. 

Other considerations

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected disability, and has assigned them accordingly.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's service-connected bilateral peripheral neuropathy of the lower extremities.  That disability is productive of mild and moderate incomplete paralysis, without atrophy, which is contemplated in the rating criteria.  The rating criteria do not discuss the Veteran's specific manifestations of incomplete paralysis, such as intermittent pain, burning, tingling, numbness, weakness, decreased reflexes and sensation, temperature changes, difficulty ambulating, falling, or prescribed diabetic footwear.  However, the severity of these symptoms is reflected in the designations of "mild" and "moderate" paralysis, as opposed to "moderately severe."  The rating criteria are therefore adequate to evaluate the Veteran's peripheral neuropathy.  Moreover, there is no evidence of frequent hospitalization due to peripheral neuropathy.  

Any interference with employment is contemplated by the Veteran's total disability rating based on individual unemployability, granted effective February 15, 2012, in consideration of his peripheral neuropathy, in addition to other service-connected disabilities.  Thus, the Board finds that referral for consideration of extraschedular rating is not warranted.


ORDER

Service connection for personality disorder is denied.

Service connection for Mood Disorder due to medical condition with Depressive Features is granted on a secondary basis.

Service connection for sleep apnea is denied.

Service connection for eye disorder other than cataracts is denied.

A rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied prior to February 15, 2012, and a rating in excess of 20 percent is denied thereafter.

A rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied prior to February 15, 2012, and a rating in excess of 20 percent is denied thereafter.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


